 



Exhibit 10.43
[ON THE LETTERHEAD OF ABN AMRO BANK N.V.]

To:   UTI Worldwide Inc. (IBC number 141257) (the Company) for itself and as
agent for each of the other Obligors party to the Agreement (as defined below)

     
For the attention of:
With a copy to:
  Lawrence R Samuels
Stephen D. Cooke
Paul Hastings Janofsky & Walker LLP
695 Town Center Drive, Seventeenth Floor,
Costa Mesa,
CA 92626 USA

7 December 2007
Dear Sirs,
US$250,000,000 credit agreement (the Agreement) dated 13 July 2006 and as
amended on 11 October 2006 between (among others) the Company and ABN AMRO Bank
N.V. as coordinating facility agent, global facility agent and global issuing
bank

1.   Background   (a)   This letter is supplemental to and amends the Agreement.
  (b)   We refer to the letter from UTi Worldwide Inc. dated 27 November 2007
requesting and providing the background to certain amendments to the Agreement.
  (c)   Pursuant to clause 33 (Amendments and waivers) of the Agreement, the
Global Majority Lenders and the Majority Lenders have consented to the
amendments to the Agreement contemplated by this letter. Accordingly, we are
authorised to execute this letter on behalf of the Finance Parties.   2.  
Interpretation   (a)   Capitalised terms defined in the Agreement have the same
meaning when used in this letter unless expressly defined in this letter.   (b)
  The provisions of clause 1.2 (Construction) of the Agreement apply to this
letter as though they were set out in full in this letter except that references
to the Agreement are to be construed as references to this letter.   3.  
Amendments   (a)   The Agreement will be amended by this letter in accordance
with paragraph (b) below from such time as the Facility Agent receives from the
Company a copy of this letter countersigned by the Company (the Effective Date).

1



--------------------------------------------------------------------------------



 



(b)   The Agreement will be amended as follows:

  (i)   Clause 25.8(b)(iv)(B) (Financial Indebtedness) shall be amended by
deleting the figure “US$5,000,000” and replacing it with “US$25,000,000”;    
(ii)   Clause 25.8(b)(x) (Financial Indebtedness) shall be amended by deleting
the figure “US$40,000,000” and replacing it with “US$90,000,000”;     (iii)  
Clause 25.14(c)(vi) (Third party guarantees) shall be amended by deleting the
figure “US$5,000,000” and replacing it with “US$25,000,000”;     (iv)   Clause
25.15(b)(vi)(B) (Loans out) shall be amended by deleting the figure
“US$5,000,000” and replacing it with “US$25,000,000”; and     (v)   Clause
25.18(b)(vii) (Distributions) shall be amended by deleting the figure
“US$5,000,000” and replacing it with “US$25,000,000”.

(c)   The amendment set out in paragraph (b)(ii) above shall be deemed to have
effect from 31 October 2007. The Majority Lenders waive any breach of Clause
25.8 (Financial Indebtedness) between 31 October 2007 and the Effective Date to
the extent that such breach was caused by Financial Indebtedness that is
permitted under Clause 25.8(b)(x) of the Agreement as amended by this letter.  
4.   Representations       Each Obligor confirms to each Finance Party that on
the date of this letter and on the Effective Date the Repeating Representations:

  (a)   are true; and     (b)   would also be true if references to the
Agreement were construed as references to the Agreement as amended by this
letter.

    Each Repeating Representation is applied to the circumstances existing at
the time the Repeating Representation is made.   5.   Miscellaneous   (a)   This
letter is a Finance Document.   (b)   From the Effective Date, the Agreement and
this letter will be read and construed as one document.   (c)   Except as
otherwise provided in this letter, the Finance Documents remain in full force
and effect.   (d)   Except to the extent expressly waived in this letter, no
waiver of any provision of any Finance Document is given by the terms of this
letter and the Finance Parties expressly reserve all their rights and remedies
in respect of any breach of, or other Default under, the Finance Documents.   6.
  Governing law       This letter is governed by English law.

2



--------------------------------------------------------------------------------



 



7.   Counterparts       This letter may be executed in any number of
counterparts, This has the same effect as if the signatures on the counterparts
were on a single copy of the this letter.

     
/s/ Yolanda Meza
Yolanda Meza
Vice President
  /s/ Thomas W. Bittman
ABN AMRO BANK NV
V.P.

For
ABN AMRO BANK N.V.
as Coordinating Facility Agent for and on behalf of the other Finance Parties

3



--------------------------------------------------------------------------------



 



We agree with the terms of this letter.
/s/ Lawrence R. Samuels
For
UTI WORLDWIDE INC.
for itself and as agent for the other Obligors
Date: 7 December 2007

4